Citation Nr: 1037426	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  05-41 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for service connection for posttraumatic stress 
disorder (PTSD), and if so, whether service connection is 
warranted.  

2.  Whether new and material evidence has been received to reopen 
the claim for service connection for hypertension, and if so, 
whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1976 
and he had National Guard service until June 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  There was a 
videoconference hearing before the undersigned acting Veterans 
Law Judge of the Board in January 2007.  The issues were remanded 
in September 2008 for further development.

The issue of the merits of service connection for hypertension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied the 
Veteran's application to reopen his claim for service connection 
for PTSD.  The Veteran did not appeal this decision.

2.  Evidence received since the September 2003 decision qualifies 
under the recent amendment to the PTSD regulation as new and 
material evidence.

3.  The Veteran's current PTSD is related to service.  
4.  In a September 2003 rating decision, the RO denied the 
Veteran's application to reopen his claim for service connection 
for hypertension.  The Veteran did not appeal this decision.

5.  Evidence received since the September 2003 decision qualifies 
as new and material evidence under 38 C.F.R. § 3.156(a).


CONCLUSIONS OF LAW

1.  The September 2003 decision that denied the application to 
reopen the claim for service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the September 2003 decision is new 
and material, and the claim for service connection for PTSD is 
reopened and allowed.  38 U.S.C.A.  §§ 1110, 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 3.304 (2009).

3.  The September 2003 decision that denied the application to 
reopen the claim for service connection for hypertension is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).

4.  Evidence received since the September 2003 decision is new 
and material and the claim for service connection for 
hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final unappealed 
rating decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

For applications to reopen received after August 21, 2001, new 
evidence is defined as existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence previously of record, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

PTSD

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the claim for service 
connection for PTSD, the application is substantiated, and there 
are no further VCAA duties with regard to it.  Wensch v. 
Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim").

In September 2003, the RO denied the Veteran's claim for service 
connection for PTSD.  The Veteran was notified of this denial in 
a letter later that month, but did not appeal.  Therefore, this 
denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  The RO's denial was based on the fact that, although 
there was a diagnosis of PTSD, there was insufficient evidence to 
show that stressful experiences occurred in service.  See 38 
C.F.R. § 3.304(f) (service connection for PTSD requires evidence 
of a medical diagnosis of PTSD, a link between current symptoms 
and an in-service stressor, and credible supporting evidence that 
a claim stressor occurred). 

The evidence before the RO included the Veteran's service 
personnel records, which indicated that the Veteran served in the 
Republic of Vietnam from December 1969 to December 1970 as a QM 
STK RCDS SP with the 574th S&S Co, and as a STOCK CONT SPEC for 
the 228th S&S Co.  The Veteran had alleged, among other things, 
that he had become afraid in service and feared for his life, 
like somebody might shoot at him.  Effective July 13, 2010, 
38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden 
of establishing a stressor when it is related to a fear of 
hostile military or terrorist activity.  See 75 Fed. Reg. 39843-
01 (July 13, 2010), to be codified at 38 C.F.R. § 3.304(f)(3).  
VBA Training Letter 10-05 (July 16, 2010) states with regard to 
this amendment: "To reopen a claim under new § 3.304(f)(3), VA 
will accept a Veteran's lay statement regarding an in-service 
stressor - 'fear of hostile military or terrorist activity' - as 
sufficient to constitute new and material evidence for the 
purpose of reopening a previously denied claim, if the Veteran's 
record otherwise shows service in a location involving exposure 
to 'hostile military or terrorist activity.'  If review of the 
record discloses a previously submitted lay statement 
demonstrating 'fear of hostile military or terrorist activity,' 
such statement will be sufficient for reopening a claim if the 
Veterans' record otherwise demonstrates service in a location 
involving exposure to 'hostile military or terrorist activity.'"

The Veteran's previously submitted lay statements demonstrate 
fear of hostile military activity and his records, including his 
service personnel records, and his Vietnam Service Medal, show 
service in a location involving exposure to hostile military 
activity.  Pursuant to the VBA training letter interpreting the 
recent amendment to the PTSD regulation, this statement is 
sufficient to reopen the claim.  Reopening of the claim for 
service connection for PTSD is therefore in order.

Once a claim has been reopened and the duty to assist has been 
met, VA must consider the claim on the merits.  

The new amendment to 38 C.F.R. § 3.304 indicates that if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

Based on the evidence of record, the Board finds that service 
connection is allowed for PTSD, based on the recent amendment to 
38 C.F.R. § 3.304.  The Veteran has been diagnosed with PTSD, at 
least since 1991.  It has been found repeatedly, and it is 
diagnosed currently.  It was found on VA examination in September 
1994, when the Veteran reported that while in Vietnam, he had 
driven equipment by truck, posted guard duty, and patrolled 
around the compound.  He claimed that he became afraid and feared 
for his life, like somebody might shoot at him.  The Veteran's 
current symptoms were considered in rendering the diagnosis.  The 
diagnosis of PTSD in that report shows that the psychiatrist felt 
that the stressor was adequate to support a diagnosis of PTSD, 
and that the Veteran's symptoms were related to the claimed 
stressor.  

Likewise, PTSD was diagnosed during a VA evaluation by a 
psychologist in November 2006.  At that time, the Veteran 
reported that he had pulled guard duty in Vietnam and that there 
had been mortar attacks and sniper fire.  He had received sniper 
fire when he was in trucks delivering supplies.  In one incident, 
a friend who was driving was hit in the head by the enemy.  The 
Veteran's symptoms were considered by the psychologist and his 
stressors were of fear of hostile military activity.  It appears 
that the psychologist felt that the stressors were adequate to 
support a diagnosis of PTSD, and that the Veteran's symptoms were 
related to the claimed stressor.  The evidence relates the 
Veteran's current PTSD to service.  

Hypertension

The RO last denied service connection for hypertension in 
September 2003.  The Veteran was notified of this denial in a 
letter later that month, but did not appeal.  Therefore, this 
denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  The RO's denial was based on the fact that, although 
there was a diagnosis of hypertension, there was insufficient 
evidence to relate it to service or to the Veteran's 
service-connected diabetes mellitus.  Hypertension had not been 
shown in service and had been diagnosed many years before the 
Veteran's diabetes mellitus.  

Service connection has just been granted for PTSD.  This is new 
and material evidence, when combined with a previously existent 
December 1991 private medical record indicating that the Veteran 
had hypertension exacerbated by severe debilitating chronic 
anxiety.  Service connection may be granted, on a secondary 
basis, for any increase in severity of a non-service connected 
disease or injury that is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310.   
Accordingly, the claim is reopened.  Remand is required for 
further development of this matter.


ORDER

Service connection for PTSD is granted based on new and material 
evidence.

The claim for service connection for hypertension is reopened 
based on new and material evidence.  


REMAND

The Veteran is now service-connected for PTSD.  Evidence of 
record suggests that his hypertension is related to his 
psychiatric symptomatology.  In December 1991, a private 
physician reported that the Veteran's hypertension was known to 
fluctuate widely, and that this was due to episodes of panic 
attacks that he would have.  The assessment was hypertension 
exacerbated by severe debilitating chronic anxiety.  

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service connected 
disease or injury that is proximately due to or the result of a 
service connected disease or injury, and not due to the natural 
progress of the nonservice connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter case, the non-service connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  

A VA examination as indicated below is necessary for the 
hypertension claim.  Beforehand, however, the Veteran should be 
provided secondary service connection VCAA notice, as this has 
not been provided to date.  

Accordingly, the claim for service connection for hypertension is 
REMANDED for the following action:

1.  Provide the Veteran with VCAA 
secondary service connection notice for 
his hypertension claim. 

2.  Schedule the Veteran for a VA 
examination for hypertension.  Provide the 
examiner with the claims file for review.  
All necessary special studies or tests are 
to be accomplished.

The examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's current hypertension 
disability was either (a) caused by or (b) 
aggravated by his service-connected 
diabetes mellitus or by his 
service-connected PTSD.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Thereafter, readjudicate the Veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




 _____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


